DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a semiconductor device comprising a sidewall of an opening or trench, wherein an angle between the sidewall and the semiconductor substrate is between 40 degrees and 50 degrees; a reflector covering a top portion and the bottom portion or located over the sidewall, the reflector having at least 90% reflectivity; a grating structure over or within the semiconductor substrate, the grating structure comprising a plurality of facets angled relative to each other; a waveguide in the opening or trench, the waveguide comprising a core layer and a cladding layer, a refractive index difference between the core layer and the cladding layer being in a range from 0.05 to 1; and an optical component over the semiconductor substrate, the optical component being a light emitting device or a light detecting device ,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 6,399,405) teaches a substrate with a grating formed in a sidewall, but does not teach the claimed opening or trench, reflector, grating, waveguide and optical component over the substrate.
Won et al (US 2013/0163918 A1) teaches a reflector in a trench of a substrate, but does not teach the claimed opening or trench, reflector, grating, waveguide and optical component over the substrate.
The following references teach various reflectors formed in opening/trenches of substrates, but do not teach the claimed opening or trench, reflector, grating, waveguide and optical component over the substrate:
US 5675675		US 2003/0197862	US 2007/0086703	US 2011/0150392
US 2015/0146268	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883